IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                October 17, 2008
                                No. 07-60980
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

KIRAN IQBAL

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A97 545 982


Before KING, GARWOOD and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Kiran Iqbal petitions for review of the decision of the Board of Immigration
Appeals (BIA) affirming the decision of the immigration judge (IJ) to deny her
application for asylum, withholding of removal, and relief under the Convention
Against Torture. The BIA adopted the IJ’s conclusion that Iqbal had failed to
present evidence that she would be a target for persecution or torture if she
returned to Pakistan. In her petition, Iqbal argues that her credible testimony



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60980

and the State Department’s Country Report support her claims that she has a
reasonable fear of future persecution.
      The BIA’s (and IJ’s) finding that Iqbal’s fears were not objectively
reasonable is supported by the record; the record clearly does not compel a
contrary conclusion. Iqbal failed to make any showing that she suffered past
persecution. See 8 C.F.R. § 208.13(b). Additionally, Iqbal has not shown that
she faces a reasonable fear of future persecution if she returns to Pakistan. See
id. Iqbal at no time participated in any political party or function or expressed
any political view. The asserted 1999 injuries to her father and 2004 injuries to
her brother – which are evidenced only by Iqbal’s testimony as to what her
mother (or brother) told her before Iqbal left Pakistan, not by any personal
observation or knowledge on Iqbal’s part – do not suffice of themselves to
establish Iqbal’s asylum claims. See Arif v. Mukasey, 509 F.3d 677, 681 n.15 (5th
Cir. 2007); Abdel-Masieh v. INS, 73 F.3d 579, 584 (5th Cir. 1996). And Iqbal
failed to reasonably explain why no corroborating evidence – such as letters or
affidavits – was procured from her mother or brother despite Iqbal having
remained in contact with them since she left Pakistan. Moreover, the fact that
Iqbal’s mother remains in Pakistan and continues working for the political party
without evidence of harm or threat diminishes the reasonableness of Iqbal’s
fears of persecution. See Eduard v. Ashcroft, 379 F.3d 182, 193 (5th Cir. 2004).
      Because Iqbal has not satisfied the asylum standard, she cannot meet the
more stringent standard for withholding of removal. See id. at 186 n.2. Iqbal’s
claim under the Convention Against Torture is also without merit, as the record
does not compel a finding that Iqbal will more likely than not be tortured if she
is returned to Pakistan. See Bah v. Ashcroft, 341 F.3d 348, 352 (5th Cir. 2003);
Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      Iqbal’s petition for review is DENIED.




                                         2